Citation Nr: 0008280	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-13 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  The veteran was a prisoner-of-war of the German 
Government.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the RO 
which denied service connection for the cause of the 
veteran's death.  

The Board notes that service connection for the cause of the 
veteran's death was denied previously by the RO in a final 
rating action in August 1988, on the basis that there was no 
evidence that any of his service-connected disabilities 
caused or otherwise contributed to his demise.  Although the 
RO framed the issue now on appeal as a claim of service 
connection for the cause of the veteran's death, the Board 
has recharacterized the issue to reflect the appropriate 
adjudicatory question.  


REMAND

The record indicates that the appellant was scheduled for a 
personal hearing in Washington, D.C., in April 2000, but 
canceled due to poor health and limited finances.  The 
appellant requested that another hearing be scheduled at the 
RO.  Therefore, a travel board hearing should be scheduled 
for the appellant.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The appellant should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

No action is required of the appellant until she is notified 
by the RO.  The purpose of this REMAND is to afford the 
appellant due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

